Motion by Jeffrey Bettan for reinstatement to the bar as an attorney and counselor-at-law. Mr. Bettan was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on October 10, 1973. By opinion and order of this Court dated November 6, 2000, Mr. Bettan was suspended from the practice of law for a period of one year, commencing December 6, 2000, based on two charges of professional misconduct (see Matter of Bettan, 276 AD2d 114 [2000]). By decision and order on motion of this Court dated November 30, 2000, the effective date of the suspension was extended to January 6, 2001, for the sole purpose of allowing Mr. Bettan to wind up his existing legal affairs. By decision and order on application dated October 16, 2002, this Court rejected Mr. Bettan’s proffered resignation with leave to submit that resignation in proper form. By opinion and order of this Court dated August 25, 2003, Mr. Bettan was disbarred upon his resignation, and his name was stricken from the roll of attorneys and counselors-at-law. By decision and order on motion *868of this Court dated April 3, 2012, Mr. Bettan’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is ordered that the motion is granted; and it is further, ordered that, effective immediately, Jeffrey Bettan, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Jeffrey Bettan to the roll of attorneys and counselors-at-law.